Per Curiam.

The evidence of an assignment of the policy very meagre. As far as defendant Dyer is concerned, it was brought out by cross-examination entirely, whereas, the administrator could have excluded it all by objecting under section 829 of the 'Code. The corroborating testimony of the witness Mapp is entirely consistent with the theory that deceased deposited the policy with Dyer as security for his indebtedness and for further payment of premiums, while *574the evidence of the witness Mrs. Eoss clearly shows that on his death-bed the deceased believed he still owned the policy. Therefore, while we are slow to interfere with a judgment on the ground that it is contrary to" the evidence, it would appear that justice requires a reversal of this .judgment to the end that the administrator may recover the amount of the policy, that Dyer may present whatever claim he has- for money loaned or premiums advanced and that the administrator may pay the undertaker’s bill.
Present: Kelly, Jaycox and Clark, JJ.
Judgment reversed and new trial ordered, with costs to abide event.